DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camargo (US 2015/0028216 A1) in view of Giustolisi et al. (“1.2-V CMOS Op-Amp with a Dynamically Biased Output Stage”).

Regarding claim 1, Camargo discloses An imaging device (fig. 7) comprising:…
wherein an anode of the first photoelectric conversion element (dC; fig. 7) is directly connected to an anode of the second photoelectric conversion element (dD; Fig. 7).
wherein [a negative input of an operational amplifier] (4c; fig. 7) is electrically connected to a cathode of the first photoelectric conversion element (dC; fig. 7).
However, Camargo, fails to explicitly disclose the four transistors.  However, the examiner maintains that it was well known in the art to provide this, as taught by Giustolisi. 
In a similar field of endeavor, Giustolisi discloses 
a first transistor (M1; fig. 4);
a second transistor (M6);
a third transistor (M7);
a fourth transistor (M5)…
wherein one of a source and a drain of the first transistor (M1) is electrically connected to [a negative input (IN-) of the operational amplifier (via M2)],
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor (M6) and a gate of the third transistor (M7), and
wherein one of the source and the drain of the third transistor (M7) is electrically connected to one of a source and a drain of the fourth transistor (M5).


Regarding claim 2, Camargo and Giustolisi, the combination, discloses everything claimed as applied above (see claim 1), however, Camargo, fails to explicitly disclose that the transistors comprise oxide semiconductors in an active layer.  However, the examiner maintains that it was well known in the art to provide this, as taught by Giustolisi. 
In a similar field of endeavor, Giustolisi discloses wherein at least one of the first transistor (M1), the second transistor (M6), and the third transistor (M7) comprises an oxide semiconductor in an active layer (The op amp is a CMOS op amp; page 632).
Camargo teaches photodiodes connected to negative input of an operational amplifier.  Giustolisi teaches a transistor level circuit of an op amp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed transistor level circuitry of the op amp with the transistor level op amp circuitry shown in Giustolisi to achieve the predictable 

Regarding claim 5, Camargo and Giustolisi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Giustolisi discloses, further comprising a capacitor (Cm2; fig. 4),
wherein one terminal of the capacitor (308; fig. 3A) is electrically connected to the other of the source and the drain of the first transistor (Cm2 is electrically connected to transistor M1 via the impedance between the gate and drain of M7.  In addition, M1 is connected to C01, C02, C03, C04 via M3, ground, and M04, M02.). 
Camargo teaches photodiodes connected to negative input of an operational amplifier.  Giustolisi teaches a transistor level circuit of an op amp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed transistor level circuitry of the op amp with the transistor level op amp circuitry shown in Giustolisi to achieve the predictable result of an operational amplifier.  When combined, the cathode of the dC in Camargo would be connected to the negative input of the op amp in Giustolisi.

Regarding claim 6, Camargo discloses An imaging device (fig. 7) comprising:…
wherein a cathode of the first photoelectric conversion element (dA; fig. 7) is directly connected to a cathode of the second photoelectric conversion element (dB; Fig. 7).
wherein [a negative input of an operational amplifier] (4a; fig. 7) is electrically connected to an anode of the first photoelectric conversion element (dA; fig. 7).
However, Camargo, fails to explicitly disclose the four transistors.  However, the examiner maintains that it was well known in the art to provide this, as taught by Giustolisi. 
In a similar field of endeavor, Giustolisi discloses 
a first transistor (M1; fig. 4);
a second transistor (M6);
a third transistor (M7);
a fourth transistor (M5)…
wherein one of a source and a drain of the first transistor (M1) is electrically connected to [a negative input (IN-) of the operational amplifier (via M2)],
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor (M6) and a gate of the third transistor (M7), and
wherein one of the source and the drain of the third transistor (M7) is electrically connected to one of a source and a drain of the fourth transistor (M5).
Camargo teaches photodiodes connected to negative input of an operational amplifier.  Giustolisi teaches a transistor level circuit of an op amp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed transistor level circuitry of the op amp 

Regarding claim 7, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).

Regarding claim 10, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).

Regarding claim 11, Camargo and Giustolisi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Giustolisi discloses, wherein the other of the source and the drain of the first transistor (M1; fig. 4) is directly connected to the one of the source and the drain of the second transistor (M6) and the gate of the third transistor (M7). 

Regarding claim 12, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated above (see claim 11).

Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camargo in view of Giustolisi further in view of Yoshii et al. (US 2015/0340401 A1) hereinafter referenced as Yoshii.

In a similar field of endeavor, Yoshii discloses wherein [one of] the first transistor, the second transistor (113), and the third transistor comprises an oxide semiconductor (132) in an active layer ([0104]), and
wherein the oxide semiconductor comprises indium and zinc.
The combination teaches MOS-type transistors.  Yoshii teaches a transistor having an oxide semiconductor in an active layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed oxide composition of the transistors in the combination with the oxide composition of the Yoshii transistors to achieve the predictable result of a using MOS-type transistors as disclosed in Giustolisi.

Regarding claim 4, Camargo, Giustolisi, and Yoshii, the combination, discloses everything claimed as applied above (see claim 3), in addition, Yoshii discloses, wherein the oxide semiconductor comprises M, where M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf ([0104]). 
The combination teaches MOS-type transistors.  Yoshii teaches a transistor having an oxide semiconductor in an active layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 8, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).
	
	
Regarding claim 9, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata (US 2010/0214453 A1) teaches a pixel having two photodiodes (33, 34; fig. 8) wherein the anodes are directly connected.  One photodiode is connected to a first transistor (32) which is connected to a second transistor (31) and the gate of a third transistor (35) which is connected to a fourth transistor (36).

Tolmie et al. (US 2010/0061139 A1) teaches a pixel having two photodiodes (38A, 38B; fig. 4A) wherein the anodes are directly connected.  One photodiode is connected to a first transistor (Transfer transistor) which is connected to a second transistor (Reset transistor) and the gate of a third transistor (Source follower) which is connected to a fourth transistor (Row select transistor).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/28/2022